         Case 1:19-cv-00149-JL Document 95 Filed 04/23/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Caroline Casey, et al.

    v.                              Civil No. 19-cv-149-JL

NH Secretary of State, et al.


                      ORDER ON DISCOVERY DISPUTES

    Discovery disputes will be handled by the undersigned

judge, as opposed to the Magistrate Judge, in the normal course.

No motion to compel is necessary.        The party or counsel seeking

discovery-related relief should confer with adverse counsel to

choose mutually available dates, and then contact the Deputy

Clerk to schedule a conference call with the court.            The court

will inform counsel and parties what written materials, if any,

should be submitted in advance of the conference call.

    Customary motions to compel discovery, while disfavored by

the undersigned judge, are nonetheless permissible.            If counsel

prefer traditional discovery litigation to the conference call

procedure set forth above, any such motion to compel should

expressly request, in the title of the motion, a referral to the

United States Magistrate Judge.        Such referral requests will

normally be granted.      If the Magistrate Judge is recused,

alternate arrangements will be made.
         Case 1:19-cv-00149-JL Document 95 Filed 04/23/20 Page 2 of 2




      SO ORDERED.



                                    ____________________________
                                    Joseph N. Laplante
                                    United States District Judge


Dated:   April 23, 2020

cc:   Dale E. Ho, Esq.
      Gilles R. Bissonnette, Esq.
      Julie A. Ebenstein, Esq.
      Theresa J. Lee, Esq.
      Henry Klementowicz, Esq.
      William E. Christie, Esq.
      James Joseph Armillay, Jr., Esq.
      Suzanne Amy Spencer, Esq.
      Anne M. Edwards, Esq.
      Anthony Galdieri, Esq.
      Bryan K. Gould, Esq.
      Cooley Ann Arroyo, Esq.
      Samuel R.V. Garland, Esq.
      Seth Michael Zoracki, Esq.




                                      2
